DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
 
Claim Objections
Claim 8 is objected to because of the following informalities: 
The claim reads “further comprising auxiliary agents in an total amount of less than 17 mass %, the auxiliary agents comprising:” wherein the claim appears to should read “further comprising auxiliary agents in a total amount of less than 17 mass %, the auxiliary agents selected from the group comprising” such that this appears to be the language which coincides with what is described in the written specification. This is so such that paragraph [0024] of applicant’s originally filed specification describes these agents and their purposes and further describes the agents being contained in amounts of less than 17 mass % which one of ordinary skill would read as one or more auxiliary agents being contained in amounts of less than 17 mass %. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "wherein the needle bleached kraft pulp (NBKP) fibers and the leaf branched kraft pulp (LBKP) fibers" in lines 1-2 of the claim 6.  There is insufficient antecedent basis for this limitation in the claim, such that the claim depends from claim 1 and claim 1 does not mention the use of such fibers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moen et al. (US 2011/0124769) in view of Manifold et al. (US 2010/0136294), Iwasaki (US 2013/0101817), Krzysik et al. (US 2003/0077962), and Bhat et al. (US 2006/0042767), with Merriam Webster as an Evidentiary Reference.
Regarding claim 1, Moen teaches dry wiping products and particularly dry substrates that can provide a cooling sensation (Pg. 1, Paragraph [0006]). Fig. 2 illustrates a 2-ply tissue (Pg. 8, Paragraph [0083]). The basis weight of the tissue webs may range from 10 to 80 gsm (Pg. 4, Paragraph [0044]). Additionally, the tissue products include a temperature change composition (Pg. 4, Paragraph [0047]). The temperature change composition may include a variety of materials, including humectants, such as 1,3 propanediol, in an amount from 0.05% by weight to 25% by weight (Pg. 7, Paragraph [0071]) along with one or more emollients which may be present in a range from 0.01% by weight to 70% by weight, and include materials like glycols and various oils, in order to soften soothe, and lubricate the skin (Pg. 7, Paragraph [0066]-[0068]). Furthermore, Merriam Webster defines a humectant as “a substance that promotes the retention of moisture.” As such, the inclusion of a humectant, such as 1,3-propanediol, would improve moisture retention of the moisturizing tissue paper.
Moen additionally teaches the moisture content of the dry products are typically less than 15% under most ambient conditions that are encountered during routine use of the products (Pg. 2, Paragraph [0021]). It is further noted that ambient conditions would include conditions which are ideal or admirable, which would include an environment of 23°C and 50% relative humidity.

Manifold teaches fibrous structures comprising lotions including multi-ply fibrous structures (Pg. 1, Paragraph [0002]). The lotion may include emollients (Pg. 4, Paragraph [0063]) which may soothe, soften, and lubricates the skin (Pg. 4, Paragraph [0070]) and such materials for the emollients include oil and glycols including glycerin (Pg. 4, Paragraph [0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tissue product of Moen which may include an emollient from materials including oils and glycols such that the emollient is glycerin which is additionally taught by Manifold such that both Moen and Manifold appreciate the use of emollients in order to soothe, soften, and lubricate the skin.
Additionally, one of ordinary skill in the art would appreciate that the use of glycerin as an emollient and 1,3 propanediol as a humectant in the temperature change composition in amounts ranging from 0.01% to 70% by weight for the emollient and 0.05% to 25% by weight for the humectant would result in a total range of 0.06% to 95% by weight of glycerin and 1,3 propanediol.
Additionally, one of ordinary skill in the art would appreciate that the ranges result in the ratios of the materials (glycerin: 1,3 propanediol) would be in the range from 1:5 (minimum values) to 1:0.35 (maximum values).
Moen is additionally silent with respect to the temperature change composition being added in amounts ranging from 1.4 g/m2 to 4.9 g/m2, and further 1.8 g/m2 to 4.6 g/m2 as required by claim 2. 
Krzysik teaches a lotion on absorbent tissue products (Pg. 1, Paragraph [0001]) where the lotion includes humectants and emollients (Pg. 2, Paragraph [0014]). The composition is added in amounts ranging from 0.1 g/m2 to 30 g/m2 (Pg. 2, Paragraph [0015]). The tissue 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tissues taught by Moen such that the temperature change composition is applied in a range from 0.1 g/m2 to 30 g/m2 as taught by Krzysik in order to apply effective skin-barrier enhancement. 
Moen is additionally silent with respect to the 2-ply thickness being less than 135 microns for claim 1 and between 102 and 129 microns for claim 2. Moen is further silent with respect to the softness of the tissue being in the range of 0.7 to 1.05 cN/100 mm.
Iwasaki teaches tissue paper which has softness, smoothness, and moistness (Pg. 1, Paragraph [0011]). The thickness of the tissue paper in a two-ply state is set between 100 microns to 140 microns in order to achieve a soft touch and sufficient strength (Pg. 4, Paragraph [0075]). Iwasaki further teaches the softness of the tissue paper being in the range of 0.9 to 1.5 cN/100 mm (Pg. 4, Paragraph [0083]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tissues taught by Moen such that the thickness of the tissues have a two-ply thickness of 100 microns to 140 microns, and have a softness in the range of 0.9 to 1.5 cN/100 mm, in order to achieve appropriate softness and sufficient strength as taught by Iwasaki.
Although the ranges for the basis weight, the amount of the chemicals, the thicknesses, the mass percent, and the water content rate are not the exact same, they do overlap. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same 
Moen is further silent with respect to the tissue paper includes a dry paper strengthening agent in an amount of 0.5 to 1.0kg/t by weight ratio selected from the group consisting of starch, polyacrylamide, carboxymethylcellulose (CMC), sodium carboxymethylcellulose, calcium carboxymethylcellulose and zinc carboxymethylcellulose and a cationic wet paper strengthening agent in an amount of 5.0 to 20.0 kg/t by weight ratio selected from the group consisting of polyamide polyamine-epichlorohydrin resin, urea resin and acid colloid melamine resin.
Bhat teaches a paper product with moisture strike through resistance (Pg. 1, Paragraph [0002]). Bhat additionally teaches the paper products may be provided with at least one wet strength agent which may be a urea-formaldehyde, polyamide-epichlorohydrin resin or melamine formaldehyde resins (Pg. 5, Paragraph [0041]). The wet strength agent may be provided in amounts ranging from 0 to 30 pounds per ton (0 to 13.6 kg/t) (Pg. 5, Paragraph [0047]). The paper products may also include dry strengthening agents such as starches, CMC and polyacrylamides (Pg. 5, Paragraph [0048]). The content of the dry strengthening agents may be from 0 to 15 pounds per ton (0 to 6.8 kg/t) (Pg. 5, Paragraph [0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the wiping products of Moen such that they further contain a wet strengthening agent, such as polyamide-epichlorohydrin and urea-formaldehyde resins, in the range of 0 to 13.6 kg/t and a dry strengthening agent, such as starches, CMC or polyacrylamides, in the range of 0 to 6.8 kg/t as taught by Bhat who additionally teaches paper products. 
Moen is further silent with respect to the 2-ply dry tensile strength in the CD direction is 51 cN/25 mm or more and less than 90 cN/25 mm; the 2-ply wet tensile strength in the CD 
However, these properties appear to be dependent on the inclusion of the wet strengthening agent and the dry strengthening agent as described in applicant’s specification (PGPUB, Pgs. 2-3, Paragraph [0031]). Applicant’s specification describes the wet strength and the dry strength in the CD direction as being dependent on the inclusion of the wet strengthening agent in the range of 5 to 20 kg/t and the dry strengthening agent in the range of 0.5 to 1.0 kg/t. Moen in view of Bhat teaches overlapping ranges and materials for the wet strengthening agent and the dry strengthening agents as discussed above. As such, one of ordinary skill in the art would appreciate that the paper products of Moen with the wet and dry strengthening agents as discussed above would additionally have overlapping properties including the wet and dry tensile strength in the CD as required by the claim being the 2-ply dry tensile strength in the CD direction is 51 cN/25 mm or more and less than 90 cN/25 mm; the 2-ply wet tensile strength in the CD direction is above 39 cN/25 mm and 50 cN/25 mm or less; and the ratio of the 2-ply wet tensile strength in the CD direction to the 2-ply dry tensile strength in the CD direction is 0.45 or more.
Regarding claim 2, Moen teaches dry wiping products and particularly dry substrates that can provide a cooling sensation (Pg. 1, Paragraph [0006]). Fig. 2 illustrates a 2-ply tissue (Pg. 8, Paragraph [0083]). The basis weight of the tissue webs may range from 10 to 80 gsm (Pg. 4, Paragraph [0044]). Additionally, the tissue products include a temperature change composition (Pg. 4, Paragraph [0047]). The temperature change composition may include a variety of materials, including humectants, such as 1,3 propanediol, in an amount from 0.05% by weight to 25% by weight (Pg. 7, Paragraph [0071]) along with one or more emollients which may be present in a range from 0.01% by weight to 70% by weight, and include materials like glycols and 
Moen additionally teaches the moisture content of the dry products are typically less than 15% under most ambient conditions that are encountered during routine use of the products (Pg. 2, Paragraph [0021]). It is further noted that ambient conditions would include conditions which are ideal or admirable, which would include an environment of 23°C and 50% relative humidity.
Moen is silent with respect to the emollient being glycerin.
Manifold teaches fibrous structures comprising lotions including multi-ply fibrous structures (Pg. 1, Paragraph [0002]). The lotion may include emollients (Pg. 4, Paragraph [0063]) which may soothe, soften, and lubricates the skin (Pg. 4, Paragraph [0070]) and such materials for the emollients include oil and glycols including glycerin (Pg. 4, Paragraph [0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tissue product of Moen which may include an emollient from materials including oils and glycols such that the emollient is glycerin which is additionally taught by Manifold such that both Moen and Manifold appreciate the use of emollients in order to soothe, soften, and lubricate the skin.
Additionally, one of ordinary skill in the art would appreciate that the use of glycerin as an emollient and 1,3 propanediol as a humectant in the temperature change composition in amounts ranging from 0.01% to 70% by weight for the emollient and 0.05% to 25% by weight for the humectant would result in a total range of 0.06% to 95% by weight of glycerin and 1,3 propanediol.

Moen is additionally silent with respect to the temperature change composition being added in amounts ranging from 1.4 g/m2 to 4.9 g/m2, and further 1.8 g/m2 to 4.6 g/m2 as required by claim 2. 
Krzysik teaches a lotion on absorbent tissue products (Pg. 1, Paragraph [0001]) where the lotion includes humectants and emollients (Pg. 2, Paragraph [0014]). The composition is added in amounts ranging from 0.1 g/m2 to 30 g/m2 (Pg. 2, Paragraph [0015]). The tissue product is a skin-barrier enhancing absorbent tissue when the composition is applied (Pg. 1, Paragraph [0008]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tissues taught by Moen such that the temperature change composition is applied in a range from 0.1 g/m2 to 30 g/m2 as taught by Krzysik in order to apply effective skin-barrier enhancement. 
Moen is additionally silent with respect to the 2-ply thickness being less than 135 microns for claim 1 and between 102 and 129 microns for claim 2.
Iwasaki teaches tissue paper which has softness, smoothness, and moistness (Pg. 1, Paragraph [0011]). The thickness of the tissue paper in a two-ply state is set between 100 microns to 140 microns in order to achieve a soft touch and sufficient strength (Pg. 4, Paragraph [0075]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tissues taught by Moen such that the thickness of the tissues have a 
Although the ranges for the basis weight, the amount of the chemicals, the thicknesses, the mass percent, and the water content rate are not the exact same, they do overlap. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Regarding claim 5-7, Moen teaches the tissue paper products as discussed above with respect to claim 1. Iwasaki further teaches may include LBKP and NBKP fibers and may be used in a combination such as from 30:70 to 60:40 (NBKP:LBKP), which overlaps with the claimed range. 
Regarding claim 8, Moen teaches the tissue paper products as discussed above with respect to claim 1. Manifold further teaches the use of an immobilizing agent in an amount ranging from 10 to 50% by weight which prevents the migration of the emollient and allows for the emollient to remain on the surface of the tissue. The immobilizing agent may be a paraffin wax (“auxiliary agent comprising liquid paraffin”). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moen et al. (US 2011/0124769) in view of Manifold et al. (US 2010/0136294), Iwasaki (US 2013/0101817), Krzysik et al. (US 2003/0077962), and Bhat et al. (US 2006/0042767), with Merriam Webster as an Evidentiary Reference as applied to claim 1 above, and further in view of Maxwell (US 2,986,489).
claim 4, Moen teaches the tissue paper products as discussed above with respect to claim 1. As discussed above with respect to claim 1, Bhat teaches the inclusion of wet strength additives.
Moen and Bhat are silent with respect to the wet strength additives being acid colloidal melamine resins.
Maxwell teaches acid cationic melamine-formaldehyde resin colloid solutions which have an increased wet strengthening action of cellulosic fibers which provide increased wet strength of the paper products (Col. 1, Lines 12-21, Lines 71-73). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the wet strengthening agent of Moen in view of Bhat such that the agent is an acid cationic melamine-formaldehyde resin colloidal solution as taught by Maxwell which is taught to provide enhanced wet strength to the paper products. 

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.
On pages 4-8, applicant argues that the present invention provides a moist texture and a smooth texture whereas Moen aims to provide a tissue which moisturizes, cools and soothes irritated noses and as such does not teach a solution to a problem which is solved by the present invention. Applicant further argues that Moen fails to teach the water content of the tissue paper being between 11% and 15.8% at 23°C and 50% relative humidity such that the products are a dry type and the products are used in a high temperature and humidity environment under ambient conditions. Applicant further notes that the equilibrium moisture content is further preferably from 3% to 8% which is outside of the claimed range. Lastly, applicant argues 
The examiner first notes that there does not appear to be a difference in the goals of the presently claimed invention and that of Moen. They both appear to provide a moisturized tissue paper product which provides a moist and a soothing product as described by applicant and as described in paragraph [0005] of Moen. Therefore, the examiner contends that there is significant overlap between the problems to be solved by the two inventions.
Furthermore, with respect to applicant’s arguments regarding the water content limitation, the examiner further notes that Moen describes the term dry product as one which is supplied without any moisture beyond the equilibrium moisture (Paragraph [0021]). Therefore, the definition of a dry product does not define the conditions in which the products are placed, but rather the products themselves. Furthermore, Moen defines the equilibrium moisture as the moisture that is retained in the products when exposed to ambient conditions for extended periods of time (Paragraph [0021]). As such, one of ordinary skill in the art would understand that these conditions would include a variety of conditions which are encountered on a daily basis since the products are also used on a daily basis as well, which would include an equilibrium moisture content of less than 15% in an environment which is at 23°C and 50% relative humidity, which overlaps with the claimed range. Additionally, with respect to the range cited by applicant being 3% to 8%, it appears as though this range is a preferred range, however, there is still a general teaching of the equilibrium moisture content being less than 15%, which, as noted above, overlaps with the instantly claimed range.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEPE 2123(II)).

In conclusion, the examiner contends that the combination as presented above still meets the limitations of claim 1 in that the products of Moen appear to provide the same solutions to problems as the present invention, the products of Moen appear to teach the limitation regarding the water content of the tissue products and the newly presented limitation is taught by Iwasaki. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DANIEL P. DILLON
Examiner
Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783